NOTICE OF ALLOWANCE
Election/Restrictions
1.	Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 06/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/11/2021 is fully WITHDRAWN. Claims 20-24, directed to a reaction chamber are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
2. 	Claims 1-16 and 18-25 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a first introduction section including a radio frequency sleeve and a first insulator, wherein: the radio frequency sleeve includes an upper end electrically connected to the base body and a lower end extending in the insulating disk, and the first insulator is disposed in the radio frequency sleeve and extends outward vertically above a first surface of the insulating disk, wherein a top surface of the first insulator, the upper end of the radio frequency sleeve and a second surface of the insulating disk are coplanar with each other” in the context of other limitations of the claim.
Regarding claim 20:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a first introduction section including a radio frequency sleeve and a first insulator, wherein: the radio frequency sleeve includes an upper end electrically connected to the base body and a lower end extending in the insulating disk, and the first insulator is disposed in the radio frequency sleeve and extends outward vertically above a first surface of the insulating disk, wherein a top surface of the first insulator, the upper end of the radio frequency sleeve and a second surface of the insulating disk are coplanar with each other” in the context of other limitations of the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718